MEAD, J., with whom GORMAN, J.
joins, dissenting.
[¶ 26] I respectfully dissent.
[¶ 27] Although I agree with the Court’s determination that the application of Crawford does not prohibit the introduction of the documentary evidence at *1159issue, I would conclude that the evidence presented is simply insufficient to support the conviction. The Court today confirms the well-established rule that the elements of the offense of operating after suspension include the requirement that the State allege and prove that notice of the suspension was given to the defendant as provided by statute. In the particular circumstances of this case, as the Court recognizes, the applicable statute provides that notice of the suspension is sufficient if sent by regular mail to the last known name and address provided by a person:
(a) on a Violation Summons and Complaint;
(b) in a written answer to a Violation Summons and Complaint;
(e) in a written pleading filed with the Violations Bureau; or (d) if the person has not provided an address, to the address shown on a Violation Summons and Complaint that has been served on the person.
See 29-AM.R.S. § 2608 (2007).
[¶ 28] A certificate of the Secretary of State confirming the required notice must be accepted by a court “as prima facie evidence of any fact stated in the certificate or documents attached to the certificate.” 29-A M.R.S. § 113(8) (2007). In this matter, the certificate duly confirms that notice was sent by regular mail to Tayman. The first part of the notice element was thus satisfied. The certificate is devoid, however, of any mention of where the notice was sent by regular mail. It states only that the notice was sent “by regular mail to [Tayman] ... pursuant to 29-A MRSA Section 2608.” Although it would have been a simple matter for the Secretary of State to add in the certificate that notice was sent to one of the addresses enumerated above, or to simply attach a copy of the notice to the certificate, he did not do so.5
[¶ 29] While it may be tempting to assume that the court clerk used the address from the Violation Summons and Complaint in this case, an assumption does not constitute proof beyond a reasonable doubt. If, for example, the clerk transmitted the notice by regular mail to an address on a bail bond, an address maintained in the court’s computerized record bank (MEJIS), an address supplied by a third person, or to an address obtained from some other source, then the notice would not satisfy section 2608 and would fail as an element of proof. Here, the State was required to prove that the address used by the clerk was provided by Tayman in one of the ways specified by section 2608, or that the Violation Summons and Complaint showing the address used by the clerk was served on Tayman. For either alternative, such proof could have been easily presented by the State, but it chose not to do so. Instead it stood on the four corners of the certificate — a certificate which fails to establish an express and essential element of the offense charged here.
[¶ 30] As the State is bound to prove each and every element of a criminal offense beyond a reasonable doubt, and it has failed to do so here, I would vacate the conviction.

. The more common practice is to attach a copy of the Violation Summons and Complaint to the certificate, which, if it had happened here, would have satisfied the address element.